In the
                  Court of Appeals
          Second Appellate District of Texas
                   at Fort Worth
               ___________________________
                    No. 02-19-00145-CV
               ___________________________

GUARDIANSHIP OF IRMA N. COOPER, AN INCAPACITATED PERSON




              On Appeal from Probate Court No. 2
                     Tarrant County, Texas
               Trial Court No. 2015-GD00081-2


             Before Birdwell, Bassel, and Womack, JJ.
               Per Curiam Memorandum Opinion
                             MEMORANDUM OPINION

       On December 27, 2018, the trial court rendered an order denying Irma N.

Cooper’s petition to restore her rights and terminate guardianship.             We dismiss

Cooper’s appeal from that order as untimely.

       Probate and guardianship proceedings are exceptions to the one final judgment

rule, such that multiple judgments that are final for purposes of appeal can be rendered

on discrete issues. In re Guardianship of Benavides, 403 S.W.3d 370, 374 (Tex. App.—San

Antonio 2013, pet. denied); see In re Guardianship of Macer, 558 S.W.3d 222, 226 (Tex.

App.—Houston [14th Dist.] 2018, no pet.). If no statutory appeal provisions control,

a probate court order is final and appealable only if it disposes of all parties or issues in

a particular phase of the proceedings. Macer, 558 S.W.3d at 227; see Benavides, 403 S.W.3d

at 374. Here, the trial court’s order denying Cooper’s petition disposed of all parties

and issues in a discrete phase of the proceeding, and it was therefore an appealable

order. See, e.g., In re Guardianship of Tonner, 513 S.W.3d 496, 498 (Tex. 2016) (considering

appeal from order denying restoration); In re Guardianship of Croft, 513 S.W.3d 592, 593

(Tex. App.—Houston [14th Dist.] 2016, no pet.) (same).

       Cooper filed a notice of appeal on April 23, 2019. Because it was filed nearly

120 days after the trial court’s final and appealable order, Cooper’s appeal appeared to

be untimely. See Tex. R. App. P. 26.1. On May 1, 2019, we asked Cooper to show

grounds for continuing her appeal. Cooper’s response did not demonstrate grounds

for continuing her appeal.

                                             2
       Accordingly, we dismiss this appeal for want of jurisdiction. See Tex. R. App. P.

42.3(a), 43.2(f).

                                                      Per Curiam

Delivered: July 18, 2019




                                           3